Ames, J.
This bill is brought to quiet the plaintiff’s title against certain claims or pretended claims of the defendants. Those claims are alleged to arise through certain mortgages given by the Ladies’ Collegiate Institute to John F. Pond. The first mortgage was for $1000, and purported to cover the plaintiff’s land and another parcel of land now owned by the defendants. The second mortgage was given to secure the same debt, to the amount of $750, a part having been previously paid, and covered another parcel of land now owned by the defendants. The defendants have also obtained an assignment of the second mortgage, and the debt secured thereby. By virtue of this assignment, the defendants claim to have acquired a right to the security of the first mortgage, and thereby to charge the plaintiff’s land, and hold the same for a part or the whole of the debt.
The plaintiff seeks to impeach the validity of the first mortgage, so far as it relates to his land, on the ground that, at the time it was given, the title of the Ladies’ Collegiate Institute was subject to a condition contained in their deed from William H. Harris ; and that Harris afterwards entered for breach of the condition, and thereby defeated not only the title of the Ladies’ Collegiate Institute, but also of their mortgagee. The plaintiff derives title from Harris, since his reentry.
It does not appear who is the present holder of the first mortgage ; but the bill does not allege that Pond has ever made any assignment of it.
From this statement of the case it is manifest, 1. that Pond, or the present holder of the first mortgage, is a necessary party to enable the court to afford any effectual relief to the plaintiff ; 2. that the court cannot properly proceed to adjudicate upon the validity of the first mortgage in his absence, nor upon the alleged interest of the defendants.
It is urged that the plaintiff seeks relief only as against these defendants, and that no objection is made to the relief prayed for. But we do not regard a default merely, of any party whom a plaintiff may see fit to summon into court, as a sufficient or proper ground for the exercise of chancery powers. The princi ■ pies of equity jurisdiction, and the limitations upon the exercise *293of chancery powers in matters which may affect other parties not before the court, are to be observed in all cases, whether insisted upon by those who are made parties or not. This bill must therefore be Dismissed.